Exhibit 10.1

 

INTEGRA TEST AND INTELLECTUAL PROPERTY
OPTION AGREEMENT

 

This INTEGRA TEST AND INTELLECTUAL PROPERTY OPTION AGREEMENT (this "Agreement")
is entered into and executed as of April ___________, 2014 by and between the
following parties: LAYNE CHRISTENSEN COMPANY, a Delaware corporation ("Seller")
and NEXT FUEL, INC., a Nevada corporation ("Buyer").

 

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, the Sold Assets (as defined below) on the terms and conditions set forth
in this Agreement.

 

NOW, THEREFORE, Seller and Buyer (hereinafter collectively referred to as the
"Parties" and individually as a "Party"), in consideration acknowledged herein,
hereby agree as follows:

 

ARTICLE I


 

DEFINITIONS

 

1.1.   "Intellectual Property" means any and all patents, copyrights,
trade secrets, firmware, trade or service names and marks and other legal rights
to own and/or use, or to exclude others from ownership or use, (and all
applications for any of the foregoing) that primarily relate to the INTEGRA
Systems, including without limitation, the patents described in Schedule 1.1;
all information (oral or written) related to the INTEGRA Systems, including, but
not limited to, research reports and all technological data and information on
designs, calculations, drawings, manufacturing processes, quality controls,
experiments, installation measurements and tests, operation, and maintenance,
method sheets, test and manufacturing specifications, vendor lists and vendor
data; and all inventions, proprietary data, information know-how, show-how,
trade secrets, copyrights, regulatory submissions or other intellectual property
of any kind, whether known, owned or controlled by, or licensed (with the right
to sublicense) to, Seller, relating exclusively to the INTEGRA Systems.

 

1.2.   "Knowledge of Seller" means the actual knowledge of Chris Benten, Bob
Sloan and Kent Wartick.

 

1.3.   "Sold Assets" means (a) INTEGRA Disk Water Filtration Systems, modules,
disks and spare parts described on Schedule 1.3(a) hereto (collectively the
"INTEGRA Systems" and individually an "INTEGRA System"), (b) all Intellectual
Property of Seller, and (c) all rights protecting the rights of Seller to the
Sold Assets.





 

 

 

ARTICLE II

 

DELIVERY, TESTING AND PURCHASE OPTION

 

2.1.    On or around October 30, 2013, Seller made one 4-Module INTEGRA System
(the "Test System") available to Buyer at Seller's office located at 5931
Brittmoore Rd, Houston, TX 77041, and Buyer took possession of the Test System.
Buyer paid Seller One Hundred Thousand ($100,000) Dollars (USD), which shall not
be refundable to Buyer. Buyer shall maintain insurance on the Test System with
Seller listed as loss payee, and Buyer shall bear the risk of loss or damage to
the Test System.

 

2.2.    Buyer shall provide weekly, written status updates to Seller regarding
the testing. If requested by Buyer, Seller shall provide technical advice and
assistance to Buyer on an hourly basis equal to $75 per hour. If Buyer requires
disks of sizes other than 20 micron for testing purposes, Buyer shall bear the
cost of such other disks.

 

2.3.    Seller hereby grants Buyer an option (the "Purchase Option") to
purchase the Sold Assets (including the Test System) for the exercise price of
Eight Hundred Thousand ($800,000) Dollars (the "Exercise Price"). The Purchase
Option shall expire at 5:00 PM Mountain Time April 29, 2014 (the "Expiration
Date").

 

2.4.    Buyer may exercise the Purchase Option by providing Seller with
written notice of exercise at any time on or before 5:00 PM on the Expiration
Date, which written notice shall be irrevocable (the "Option Exercise"). The
date the notice is provided is hereinafter referred to as the "Exercise Date.")

 

2.5.    Upon the Option Exercise, Buyer shall have a binding legal obligation
to pay Seller the Exercise Price as follows:

 

(a)     One Hundred Fifty Thousand ($150,000) Dollars (USD) within fifteen (15)
days after the Exercise Date at which time title shall pass from Seller to Buyer
for Two (2) 4-Module INTEGRA Systems, together with a non-exclusive, free,
perpetual, worldwide, irrevocable, transferable license for all Intellectual
Property of Seller required for Buyer to be able to use and/or sell such INTEGRA
Systems. One of such INTEGRA Systems shall be the Test System;

 

(b)     Two Hundred Thousand ($200,000) Dollars (USD) within forty-five (45)
days after the Exercise Date at which time title shall pass from Seller to Buyer
for Two (2) 4-Module INTEGRA Systems, together with a non-exclusive, free,
perpetual, worldwide, irrevocable, transferable license for all Intellectual
Property of Seller required for Buyer to be able to use and/or sell such INTEGRA
Systems;

 

(c)     Two Hundred Thousand ($200,000) Dollars (USD) within seventy-five (75)
days after the Exercise Date at which time title shall pass from Seller to Buyer
for Two (2) 4-Module INTEGRA Systems, together with a non-exclusive, free,
perpetual, worldwide, irrevocable, transferable license for all Intellectual
Property of Seller required for Buyer to be able to use and/or sell such INTEGRA
Systems;

 

(d)     Two Hundred Thousand ($200,000) Dollars (USD) within one hundred and
five (105) days after the Exercise Date at which time title shall pass from
Seller to Buyer for Two (2) 4-Module INTEGRA Systems, together with a
non-exclusive, free, perpetual, worldwide, irrevocable, transferable license for
all Intellectual Property of Seller required for Buyer to be able to use and/or
sell such INTEGRA Systems; and

 

2

 



(e)    Fifty Thousand ($50,000) Dollars (USD) within one hundred thirty-five
(135) days after the Exercise Date at which time title shall pass from Seller to
Buyer for One (1) 2-Module INTEGRA System, One (1) 1-Module INTEGRA System, and
all the remaining Sold Assets, including the Intellectual Property as well as
extra modules, disks, and spare parts, together with a non-exclusive, free,
perpetual, worldwide, irrevocable, transferable license for all Intellectual
Property of Seller required for Buyer to be able to use and/or sell such INTEGRA
Systems.

 

If any of the foregoing payment dates are not a business day, the payment due
date shall be the next business day after such payment date.

 

2.6.    Other than the Sold Assets, Buyer expressly understands and agrees that
it is not purchasing or acquiring, and Seller is not selling or assigning, any
assets or properties of Seller that are not primarily related to the INTEGRA
Systems, and all such other assets and properties shall be excluded from the
Sold Assets, including, without limitation: (a) the consideration received by
Seller pursuant to this Agreement, (b) the rights of Seller under this
Agreement, and (c) the Layne name and all rights, licenses, copyrights,
trademarks, logos, patents and related intellectual property that are owned by
or associated with Seller or its business, or registered with any agent or under
any other authority of Seller, in each case that are not primarily related to
the Test Systems (the LAYNE name, trademarks and logos, collectively, the
"Excluded Marks").

 

2.7.    Upon the Option Exercise, Seller agrees without additional payment
by Buyer to (i) maintain the confidentiality of the Intellectual Property, (ii)
cease all use of the Sold Assets and not facilitate the use of the Sold Assets
by any third parties, and (iii) make the particular items of the Sold Assets
available to Buyer for transport at Seller's office located at 5931 Brittmoore
Rd, Houston, TX 77041 as Buyer makes payment of the related installment of the
Exercise Price as described in Section 2.5.

 

2.8.    In connection with the Option Exercise, the Parties agree that Buyer is
not assuming any liabilities or other obligations of the Seller other than
liabilities and obligations that arise from Buyer's use or sale of each item
included in the Sold Assets on or after the date title to that item of the Sold
Assets passes to Buyer as described in Section 2.5 (collectively, the "Post-Sale
Liabilities").

 

2.9.    In connection with the Option Exercise, Buyer shall maintain insurance
on the Sold Assets and shall bear the risk of loss or damage to the Sold Assets.

 

2.10.  Title to the Sold Assets shall immediately and automatically transfer
from Seller to Buyer upon payment of installments as described in Section 2.5
herein. At such times, Seller shall execute and deliver to Buyer an Assignment
Agreement in the form of Exhibit A attached to this Agreement.





3

 

  

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to the Buyer as follows:

 

3.1.      Seller is a company duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, and has full legal
capacity, power and authority to enter into and execute this Agreement.

 

3.2.      Seller has good and marketable title to the INTEGRA Systems and to
all Intellectual Property included in the Sold Assets, and at the time of
transfer of title to Buyer as described herein will be free and clear of all
liens, and no one except the Seller has any license or other right to use or
acquire any of the Sold Assets.

 

3.3.      Seller has full right, power and authority to transfer, assign and
sell the Sold Assets to Buyer as contemplated by this Agreement and the
agreements attached or exhibits to this Agreement and to carry out the terms and
provisions of this Agreement and the agreements attached or exhibits to this
Agreement without the need for any action, consent, approval or release of any
third party, and carrying out of the terms and provisions of this Agreement and
the agreements attached or exhibits to this Agreement will not conflict with, or
result in a breach of the terms or provisions of, nor be an event of default
under, any contract, lease or agreement or other obligation to which any of
Seller is bound.

 

3.4.    This Agreement constitutes a valid and binding agreement enforceable
against the Seller in accordance with its terms, except as enforceability may be
limited by insolvency, moratorium, bankruptcy or other similar laws affecting
creditor's rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

 

3.5.     To the Knowledge of Seller, Buyer, by using the Sold Assets, will
not infringe any third party's rights or interest.

 

3.6.     There is no litigation or dispute (including, without limitation by
any former employer or customer of Seller) arising from, or relating to, any of
the Sold Assets pending, or to the Knowledge of Seller, threatened. To the
Knowledge of Seller, there is no basis for any such litigation or dispute,
including, without limitation, no basis for a dispute by any former employer of
any employee of the Seller.

 

3.7.     Except for implied non-exclusive licenses to use equipment sold or
leased by Seller or to receive water treatment services utilizing the INTEGRA
Systems, Seller has not granted any license, sublicense, option or other rights
to any of the Sold Assets.

 

3.8.     All Intellectual Property developed during Seller's ownership of the
Sold Assets were original works of Seller.





4

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

4.1.      Buyer is a company duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, and has full legal
capacity, power and authority to enter into and execute this Agreement.

 

4.2.      Buyer has full right, power and authority to carry out the terms
and provisions of this Agreement and the agreements attached or exhibits to this
Agreement without the need for any action, consent, approval or release of any
third party, and carrying out of the terms and provisions of this Agreement and
the agreements attached or exhibits to this Agreement will not conflict with, or
result in a breach of the terms or provisions of, nor be an event of default
under, any contract, lease or agreement or other obligation to which Buyer is
bound.

 

4.3.      This Agreement and the exhibits to this Agreement, when executed and
delivered, constitute the lawful, valid and binding obligations of Buyer and is
enforceable against Buyer in accordance with its terms.

 

4.4.      The financial statements of Buyer that are included in documents filed
by Buyer with the Securities and Exchange Commission on or after December 23,
2013 do not contain any misstatements of material facts and do not omit to state
any material facts which are required to make facts stated not misleading.

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

5.1.      Seller hereby grants to Buyer a non-exclusive license of the
Intellectual Property for the sole purpose of conducting the tests contemplated
by this Agreement on the Test System. Test results shall be the property of
Buyer but must be held confidential unless and until the Buyer exercises the
Purchase Option as described in Section 2.4 of this Agreement; Buyer shall share
the test results with Seller within two business days of the test(s). Upon the
Option Exercise, such license shall expand to enable Buyer to market and sell
the INTEGRA Systems as title to the INTEGRA Systems passes to Buyer under
Section 2.5; provided, however, such license shall automatically be revoked and
terminated, and Buyer agrees to immediately cease any use of the Intellectual
Property, including the use, marketing, and sale of INTEGRA Systems, if Buyer
fails to make a timely payment of the Exercise Price as set forth in Section
2.5.

 

5.2.      Title to the Intellectual Property shall remain with Seller until
Buyer has paid in full the Exercise Price to Seller, at which time title will
pass to Buyer.

 

5.3.      If the Purchase Option expires without being exercised by Buyer,
Buyer will return the Test System to Seller at Buyer's expense by any reasonable
means chosen by Buyer. If any damage occurs to the Test System prior to the
return of the Test System to Seller's location, Buyer will compensate Seller for
such damage to the Test System. If the Test System is damaged beyond repair,
Buyer shall pay $250,000 to Seller.

 

5

 



5.4.      Seller hereby agrees to indemnify and hold harmless Buyer from
any liability, cost or expense (including, without limitation, reasonable
attorneys' fees and expenses) arising out of or connected with any breach by
Seller of any representation, warranty or agreement of Seller in this Agreement
or in any exhibit to this Agreement.

 

5.5.      Buyer hereby agrees to indemnify and hold harmless the Seller from any
liability, cost or expense (including, without limitation, reasonable attorneys'
fees and expenses) arising out of or connected with (i) any breach by Buyer of
any representation, warranty or agreement of Buyer in this Agreement or in any
exhibit to this Agreement and/or (ii) any claim by any third party against
Seller arising out of, or related to, any liability or obligation that was
assumed by Buyer under this Agreement.

 

5.6.      Each Party shall execute and deliver, from time to time after the
date hereof upon the reasonable request of the other Party, such further
conveyance instruments, and take such further actions, as may be necessary or
desirable to carry out the intent and purposes of this Agreement.

 

5.7.      Sales, use and other transfer taxes with respect to the Sold Assets
shall be the responsibility of Buyer.

 

5.8.      Seller and Buyer acknowledge that the Excluded Marks appear on some of
the Sold Assets. Buyer shall obtain no right, title, interest, or license to use
the Excluded Marks. Buyer shall, within 30 days after the date that title to
that item of the Sold Assets passes to Buyer as described in Section 2.5, remove
the Excluded Marks from, or cover completely the Excluded Marks on, such item of
the Sold Assets, and provide written verification thereof to Seller promptly
after completing such removal or covering. Buyer shall not conduct any business
or offer any goods or services under the Excluded Marks. Buyer shall not send,
or cause to be sent, any correspondence or other materials to any person on any
stationery that contains any Excluded Marks or otherwise operate the Sold Assets
in any manner which would or might confuse any person into believing that Buyer
has any right, title, interest, or license to use the Excluded Marks.

 

5.9.      The Exercise Price has been established taking into consideration
the condition of the Sold Assets, and Buyer acknowledges and agrees that to the
maximum extent permitted by law, the sale of the Sold Assets to Buyer is made on
an "AS IS" condition and basis, with all faults, and that Seller has no
obligation to make repairs, replacements or improvements. BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, ORAL OR WRITTEN, INCLUDING, WITHOUT
LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, CONCERNING THE VALUE, CONDITION OR SUITABILITY OF THE SOLD ASSETS. 



6

 

 

ARTICLE VI

 

MISCELLANEOUS

 

The Parties further agree as follows:

 

6.1.    Notices. All necessary notices, demands, and requests required
or permitted to be given under the provisions of this Agreement shall be deemed
duly given if (i) hand-delivered or (ii) one (1) business day after deposited
with a reputable overnight courier service, addressed as follows or addressed to
such other addresses as any Party shall designate from time to time by giving
written notice in accordance with the provisions of this subsection:

 

  (a) If to Seller:           1800 Hughes Landing Boulevard, Suite 700     The
Woodlands, TX 77380     Attn: President of Energy Services           with copy
to:           1800 Hughes Landing Boulevard, Suite     700 The Woodlands, TX
77380     Attn: General Counsel         (b) If to Buyer:           821 Frank
Street     Sheridan, WY 82801     Attn: Chief Executive Officer

 

6.2.     Expenses. The Parties agree to pay the cost of their own legal fees
and other expenses incurred in the negotiation, drafting, execution and
consummation of this Agreement and the closing of any purchase hereunder.

 

6.3.      Governing Law. This Agreement is governed by Delaware law, without
regard to principles that govern conflicts of law or choice of jurisprudence.

 

6.4.     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision.

 

6.5.     Section Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.6.      Amendment; Waiver. This Agreement may be amended, modified or
terminated only by a written instrument duly executed by the Buyer and the
Seller. A Party's obligations under this Agreement may be waived only by a
written instrument duly executed by the Buyer and the Seller.

 

6.7.    Entire Agreement. With respect to the subject matter hereof,
this Agreement, including the schedules and exhibits to this Agreement, contains
the entire understanding of the Parties and there are no agreements or
undertakings between the Parties other than as expressly set forth in this
Agreement. With respect to its subject matter, this Agreement supersedes any
prior understanding or agreements of the Parties. There are no conditions
precedent or subsequent to the effectiveness of this Agreement except as stated
in or incorporated by reference into this Agreement. All prior negotiations,
understandings, terms and conditions are merged in this Agreement.

 

7

 



6.8.      Third Parties. Nothing in this Agreement shall be construed as giving
any person, firm, or other entity other than the Parties to this Agreement and
their respective successors and permitted assigns, any right, remedy, or claim
under or in respect of this Agreement or any of its provisions.

 

6.9.      Benefit. This Agreement shall be binding upon and shall inure to
the benefit of the Parties to this Agreement, and their respective heirs and
legal representatives. This Agreement may not be assigned by any Party. A change
of control of 30% or more of a Party shall constitute an assignment.

 

6.10.    Specific Performance. Each Party agrees that it will be irreparably
damaged in the event that this Agreement is not specifically enforced and,
accordingly, all obligations to perform under this Agreement by any Party
hereto, shall be enforceable by the other Party hereto by a decree of specific
performance.

 

6.11.    Construction. This Agreement is the result of negotiations between the
Parties and their respective counsel. This Agreement shall not be construed more
strictly against one Party than any other because it may have been drafted by
either Party or its counsel and each Party hereby acknowledges and agrees that
it has contributed substantially and materially in the negotiation and drafting
of this Agreement.

 

6.12.    Delay Not Waiver. Any delay in enforcing a Party's right under this
Agreement or any waiver as to a particular default or other matter will not
constitute a waiver of such Party's rights to the future enforcement of its
rights under this Agreement, except only as to an express written and signed
waiver to a specific matter for a specific period of time.

 

6.13.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. The Parties agree that
facsimile or electronic signatures shall be as effective as if originals.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



8

 



IN WITNESS WHEREOF, the Parties have caused this Test System and Intellectual
Property Option Agreement to be executed in such form as to be binding, all as
of the day and year first above written.

 

  SELLER:       LAYNE CHRISTENSEN COMPANY, a Delaware corporation         By:
/s/ Kent M. Wartick     Name: KENT M. WARTICK     Its:      DIVISION PRESIDENT  
     



BUYER:

      NEXT FUEL, INC., Nevada corporation, (SEAL)       By: /s/ Robert Craig    
Name: Robert Craig     Its:      Chief Executive Officer



9

 



LIST OF SCHEDULES AND EXHIBITS

 

Schedule 1.1 Intellectual Property     Schedule 1.3(a) INTEGRAL Systems    
Exhibit A Assignment Agreement



10

 

 



EXHIBIT A

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this "Assignment"), made and entered into as of the
______ day of __________________, 20__, by and between Layne Christensen
Company, a Delaware corporation (hereinafter "Seller") and NEXT FUEL, INC., a
Nevada corporation (hereinafter "Buyer"). All capitalized terms if not defined
in this Assignment shall have the meanings set forth in the Option Agreement (as
defined below).

 

WITNESSETH:

 

WHEREAS, pursuant to an INTEGRA Test and Intellectual Property Option
Agreement dated _________________, 2014 (the "Option Agreement"), Buyer has
exercised its Purchase Option to purchase all of Seller's right, title, and
interest in and to all of Sold Assets and has paid an installment payment of
$___________ of the Exercise Price to Seller; and

 

WHEREAS, the Parties wish to evidence the sale and assignment of the Sold Assets
by executing and delivering this Assignment;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby mutually acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:

 

1.1       Conveyance of Rights. Seller hereby transfers, grants, conveys,
assigns, and relinquishes exclusively to the Buyer all of Seller's right, title,
and interest in and to the following Sold Assets, in perpetuity (or for the
longest period of time otherwise permitted by law): _____________.

 

1.2        Benefit. This Assignment shall be binding upon and shall inure to
the benefit of the Parties, and their respective heirs and legal
representatives. This Agreement may not be assigned by any Party, but this
provision shall not limit Buyer's right to transfer any of the Sold Assets,
including Intellectual Property.

 

1.3        Counterparts. This Assignment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. The Parties agree that
facsimile or electronic signatures shall be as effective as if originals.

 

[REMAINDER OF PAGE LEFT BLANK]

 

11

 

 

IN WITNESS WHEREOF, the Parties have executed this Assignment Agreement as of
the day and year first above written.

 

  SELLER:       LAYNE CHRISTENSEN COMPANY, a Delaware corporation       By:    
Name:     Its:           BUYER:       NEXT FUEL, INC., a Nevada corporation
(SEAL)       By:     Name: Robert Craig     Its: Chief Executive Officer

 

12

 

 

SCHEDULE 1.1

 

INTELLECTUAL PROPERTY

 

1.U.S. Patent No. 7,288,186 entitled "Filtrate immersed activation assembly for
disk filters" issued October 30, 2007 and any and all foreign counterpart patent
applications currently existing or filed in the future.    2.U.S. Patent No.
8,114,287 entitled "Surface purveyed filtration device" issued February 14, 2012
and any and all foreign counterpart patent applications currently existing or
filed in the future.    3.U.S. Patent No. 6,752,920 entitled "Integral valved
filter" issued June 22, 2004 and any and all foreign counterpart patent
applications currently existing or filed in the future.    4.U.S. Patent No.
8,303,825 entitled "Surface purveyed filtration process" issued November 6, 2012
and any and all foreign counterpart patent applications currently existing or
filed in the future.    5.U.S. Trademark Registration No. 4134263, "I"    6.U.S.
Trademark Registration No. 4134264, "INTEGRA"

 

13

 

 

SCHEDULE 1.3(a)

Omitted Due to Reasons of Confidentiality

 





 

14



--------------------------------------------------------------------------------

 